Citation Nr: 1708484	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  He had additional service with the Illinois Army National Guard from July 1980 to July 1983. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  In April 2010, the Veteran testified before the undersigned at a Travel Board hearing.  In April 2011 and December 2014, the Board remanded this case.  In a June 2016 decision, the Board denied service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a November 2016 Order, vacated the Board's decision and remanded the matter to the Board.

The Board notes that the Veteran has disagreed with a recent July 2016 denial of an increased rating for borderline personality disorder with antisocial features.  That matter is still under development at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a service examination dated prior to entrance in May 1976, on the audiological evaluation, puretone thresholds, in decibels, were as follows and the Veteran was found to be qualified for the Army:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
n/a
10
LEFT
30
15
10
n/a
5

Thereafter, there was no examination marked "entrance examination" when the Veteran entered service in July 1976.  There is no discharge examination of record.  On a July 1980 National Guard entrance examination, approximately one year after the Veteran was discharged from active duty, the Veteran denied having hearing loss.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
20
LEFT
15
20
15
25
25

Post-service records initially show hearing loss per 38 C.F.R. § 3.385 in February 1997 VA records.  

In January 2004, the Veteran was afforded a VA examination. Audiological testing revealed a mild to moderate sloping sensorineural hearing loss in the right ear and a mild sloping to severe sensorineural hearing loss in the right ear.  The hearing loss met the requirements of 38 C.F.R. § 3.385.  The January 2004 examiner indicated that it was difficult to discern how much of the Veteran's hearing loss was related to gunfire in the Army and how much of it was related to (post-service) carpentry tool noise.  The examiner noted that there was no discharge examination.  Ultimately, the examiner opined that the Veteran's hearing loss was not as likely related to military service.  

In May 2011, the Veteran was afforded a VA examination, but the record was not available for review.  However, the examiner reviewed the prior January 2004 examination.  The examiner reported that the Veteran continued to note a progressive bilateral hearing loss, which he stated began two years after military service.  He indicated that his hearing loss had become worse over the past one and one half years.  The audiogram revealed current hearing loss per 38 C.F.R. § 3.385.  The examiner diagnosed a moderately-severe to severe sensorineural hearing loss for the right ear through 250-4000 Hertz and a rising to moderately-severe hearing loss at 6000-8000 Hertz; and the left ear manifested a moderately-severe to severe sensorineural hearing loss through 250-8000 Hertz.  Shortly thereafter, the examiner indicated that the record was reviewed.  The clinical findings were indicated to be the same.  The May 2011 examiner provided an addendum in December 2012 which stated that the May 1976 entrance examination (also referred to as the pre-enlistment examination) and the July 1980 National Guard examination audiograms both revealed normal hearing.  The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by service because the inservice examinations, including the National Guard examination performed within the initial post-service year, did not show hearing loss.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Since the service records (the May 1970 pre-enlistment examination and the July 1980 National Guard examination) suggested some level of hearing loss at entry onto active duty and within one year of discharge per Hensley, the Board remanded this case for an audiological addendum to determine if the Veteran had preexisting hearing loss when he entered service, if it was aggravated therein, or if it was originally incurred during service or within a year thereof.  

In February 2015, a medical opinion was obtained.  The examiner opined that the currently claimed hearing loss condition was less likely than not (less than 50 percent probability) incurred in or caused by the inservice injury, event, or illness.  The examiner indicated that the pertinent records were reviewed.  The examiner noted that the air conduction audiometrics dated May 27, 1976 were reviewed which were the closest results to the Veteran's enlistment into active duty that the examiner could identify.  The results were normal except at 500 Hertz which was 30 decibel Hertz (the examiner inadvertently listed the right ear rather than the left ear, but the reasoning is identical).  The examiner stated that this may be considered on the border between normal hearing and a slight hearing loss.  However, the examiner explained that there were many exogenous and endogenous factors that are known that could cause a result of 30 decibels.  These include, but are not limited to, environmental background noise, audiometric transducer type and whether it was properly fit, whether the Veteran had a cold or allergies that day, whether he was properly instructed, and whether he was reinstructed and retested (test/retest variability is up to 10 decibel).  The Veteran also completed a SF 93, Report of Medical History (dated 3-27-76) and did not report hearing loss.  Considering this information, the examiner ultimately concluded that there was not clear and unmistakable (obvious and manifest) evidence that the Veteran had a hearing defect, infirmity or disorder that preexisted his military service and that the Veteran had normal hearing at enlistment.  This examiner noted that he had previously documented that the Veteran's National Guard audiometrics were normal and he did not report any hearing or ear, nose or throat problems on the Report of Medical History form.  The examiner considered this to be firm evidence that the Veteran had bilateral normal hearing at a time within one year from discharge.  Therefore, he continued to opine that the Veteran's hearing loss is not as likely as not related to his military service

The JMR indicated that the February 2015 opinion was inadequate.  It was noted that in Hensley, that Veteran demonstrated decreased hearing during service as was evidenced by his entrance and separation examinations.  The Board in that case determined that the Veteran was not entitled to service connection because his level of hearing as evidenced by his service medical records did not meet the criteria for hearing disability as provided in 38 C.F.R. § 3.385.  The Court held that the Board erred, reasoning that even if the Veteran's level of hearing acuity did not meet disability standards at discharge or during the regulatory presumptive period, service connection may still be established by evidence demonstrating that the hearing loss first shown years after discharge from service was causally related to the Veteran's service. 

In this case, the JMR noted that the Board remanded the claim in December 2014 because service records "suggested some level of hearing loss at entry onto active duty and within one year of discharge per Hensley."  However, a review of the February 2015 VA audiological opinion obtained pursuant to the Board's remand directive reveals that the examiner's opinion is inadequate and fails to comply with Hensley because the sole basis of the examiner's negative nexus opinion was that the Veteran had "normal hearing at enlistment" and "bilateral normal hearing at a time within one year from discharge."  As a result, the opinion was inadequate because it fails to comply with Hensley.  In light of the foregoing a new VA audiological opinion should be obtained.  The audiologist should accept that the Veteran had a hearing abnormality an entrance because some level of hearing loss was shown per Hensley at 500 Hertz in both ears.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA audiological opinion.  The audiologist should review the record prior to providing an opinion.  The examiner should provide an opinion as to the following questions:

(a) Is there evidence that the Veteran's preexisting bilateral hearing abnormality in both ears increased in severity (worsened) in service;

(b) If the preexisting bilateral hearing abnormality increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the bilateral hearing disorder; please identify with specificity any evidence that supports this finding;

(c) Is the Veteran's current hearing loss otherwise at least as likely as not etiologically related to his military service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

